Citation Nr: 1039118	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss prior to January 2010.  

2.  Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss since January 2010.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1966.  
He also had unverified duty in the South Carolina National Guard 
and the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues,  entitlement to 
an increased rating for bilateral hearing loss and entitlement to 
service connection for PTSD.  

In August 2007, the Veteran and his spouse testified at a Travel 
Board hearing before the Undersigned in Columbia, South Carolina.  
A transcript of that hearing is of record and associated with the 
claims folder.  

In November 2007, the Board remanded the instant claims for 
further development.  

The Veteran's psychiatric claim on appeal was initially 
characterized as a claim of service connection for PTSD.  
However, while on appeal, the Court addressed a case involving 
the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  A review of the claims file shows that the Veteran has 
been variously diagnosed as having PTSD, depression, psychosis, 
and anxiety disorder.  The Board therefore finds that the 
Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A review of the record shows that the Veteran filed a claim for 
an increased rating for his hearing loss in December 2004.  
Thereafter, by rating decision of October 2006, the Veteran's 20 
percent rating for bilateral hearing loss was increased to 
30 percent, effective December 2004.  Then, in May 2010, and 
following a Remand by the Board, the Veteran's 30 percent rating 
for bilateral hearing loss was increased to 40 percent.  The 
effective date of the award was January 2010, which was the date 
of a VA examination.  

The Board notes that the 40 percent rating is not the maximum 
permissible rating under Diagnostic Code 6100, which evaluates 
hearing loss disabilities.  Since the May 2010 decision did not 
grant the maximum benefit under the law, and for that matter 
created a staged rating, the Veteran's claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  
However, it does not appear that a Supplemental Statement of the 
Case was issued after the May 2010 rating decision and prior to 
recertification of the issue to the Board.  Indeed, the 
Supplemental Statement of the Case that was sent to the Veteran 
in May 2010 was limited to the issue of service connection for 
PTSD.

A Supplemental Statement of the Case is a document prepared to 
inform the appellant of any material changes in, or additions to, 
the information included in the Statement of the Case or any 
prior Supplemental Statement of the Case. 38 C.F.R. § 19.31(a) 
(2009).  A Supplemental Statement of the Case will be furnished 
if additional pertinent evidence is received after a Statement of 
the Case or the most recent Supplemental Statement of the Case 
has been issued and before the appeal is certified to the Board; 
a material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered; or for any 
other reason the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate.  38 C.F.R. § 19.31(b).  

In the present case, additional pertinent evidence was received 
in relation to a Board's remand in November 2007, which formed 
the basis of a partial grant of the Veteran's claim for an 
increased disability rating in May 2010.  There is no indication 
in the claims file that the Veteran has advised VA he is 
satisfied with the revised rating issued in May 2010.  On the 
contrary, the Veteran, through his representative, argued in 
August 2010 that the issue remained alive, and that he should 
have been issued a Supplemental Statement of the Case.  His claim 
therefore remains on appeal and a Supplemental Statement of the 
Case should have been issued prior to recertification of the 
Veteran's claim to the Board.

Thus, on remand, a Supplemental Statement of the Case must be 
issued to the Veteran.

As for the issue of service connection for PTSD, the Veteran has 
alleged he had in-service stressful experiences.  Some stressors 
have been too vague verify.  Notably, he alleges that he was 
taken out in the middle of the night to allegedly dig his own 
grave but also admits there were no witnesses that there were no 
witnesses.  He also recalls an incident when a friend was killed 
in a boxing match.  However, he makes no indication that he 
witnessed the fight.  Another stressor has been researched by VA 
and found to be unverifiable.   Extensive research has been 
conducted on the stressor pertaining to a motor vehicle accident 
that claimed the life of a fellow service member at Ft. Gordon in 
July or August 1963.  Multiple sources have indicated that there 
is no record of the incident.

However, there are three stressors that remain capable of 
verification.  The first stressor pertains to race riots 
occurring in March and May 1963 in Manheim, Germany.  Second, the 
Veteran states that he saw the body of a fellow service member 
hanging from a tree, which he believes was a suicide.  He says 
the incident occurred in May or June 1964 while he was stationed 
in Manheim.  Lastly, the Veteran recalls witnessing a fellow 
service member being savagely beaten by another service member 
and subsequently fearing for his own safety and well-being 
because he was a witness.  He says the incident occurred in June 
1963 at Ft. Jackson.  Significantly, as to this third stressor, 
the report a VA June 2009 VA examination indicated that the 
Veteran's PTSD was the result, at least in part, of this 
incident.  There is no indication that an attempt was made to 
verify either of these stressors.

Post-service medical records reflected diagnoses of PTSD, anxiety 
neurosis, psychosis, and depression.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor. 

Further, the Veteran has also been diagnosed as having anxiety 
neurosis, psychosis, and depression.  If the Veteran is to 
undergo an additional VA psychiatric examination, the examination 
should also determine the relationship, if any, between the 
Veteran's service and any other current psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with notice of what type of evidence he 
needed to submit to support a claim for 
service connection for PTSD, in 
particular, as to recent liberalizing 
regulations now set forth in 38 C.F.R § 
3.304(f)(3).  The RO should also provide 
notice of the requirements to establish 
service connection for an acquired 
psychiatric disorder, other than PTSD, as 
per 38 C.F.R. §§  3.303, 3.307, and 3.309.

2.  Review the file in detail and prepare 
a summary of the Veteran's claimed 
stressors, including those discussed in 
the body of this remand.  Specifically, 
the June 1963 involving the severe beating 
of a fellow soldier, the apparent suicide 
by hanging of another soldier in May or 
June 1964, and that there were at least 
two race riots that occurred while he was 
stationed in Manheim, Germany in March and 
May 1963.  The summary and all associated 
documents should be sent to U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315-3802.  
JSRRC should be requested to provide any 
information that might corroborate the 
Veteran's alleged in-service stressor.

3.  Thereafter, if and only if any of 
the claimed stressors are verified, 
the Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner (a 
VA psychologist or psychiatrist) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's PTSD is the result of 
any in-service claimed event.  

The VA examiner should specifically 
determine whether the Veteran has a 
claimed stressor that has been verified or 
is related to fear of hostile military or 
terrorist activity.  Thereafter, the VA 
examiner should confirm whether the 
claimed stressor is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  If the stressor 
is not related to "fear of hostile 
military or terrorist activity," the 
stressor must be verified prior to an 
examination of the Veteran.  

If an acquired psychiatric disability 
other than PTSD is diagnosed, e.g., 
anxiety neurosis, psychosis, or 
depression, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the psychiatric condition had its onset 
in- service or within one year of service 
discharge or is otherwise causally related 
to the Veteran's service.

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
to include PTSD due to the new 
liberalizing PTSD regulations.  The RO 
should also address the expanded issue of 
entitlement to an acquired psychiatric 
disorder.  The Veteran should be given the 
opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


